Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000814
                           SCWC-11-0000814             14-FEB-2013
                                                       09:48 AM
             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

           CHONG HUNG HAN, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0000814; CR. NO. 10-1-1098)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on

December 31, 2012 by Petitioner/Defendant-Appellant Chong Hung

Han is hereby accepted.

            IT IS FURTHER ORDERED, that no oral argument will be

held in this case.     Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

            DATED:   Honolulu, Hawai#i, February 14, 2013.

Evan S. Tokunaga,                   /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama

                                    /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack